Exhibit 10.3

AMENDED AND RESTATED

EXECUTIVE EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is
made and entered into this December 31, 2007, by and between Omega Protein
Corporation, a Nevada corporation with its principal place of business at 2105
City West Boulevard, Suite 500, Houston, Texas 77042-2838 (the “Company”), and
John D. Held (the “Executive”). This Agreement amends and restates in its
entirety the agreement dated September 21, 2004 between the Company and the
Executive, as amended by the first amendment thereto (the “Prior Agreement”).

W I T N E S S E T H:

WHEREAS, the Company desires to amend and restate the Prior Agreement with the
Executive as set forth herein and the Executive desires to amend and restate the
Prior Agreement with the Company as set forth herein; and

NOW, THEREFORE, for and in consideration of the mutual promises, covenants and
obligations contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Company and the
Executive hereby agree as follows:

1. Certain Definitions.

As used in this Agreement, the following terms have the meanings prescribed
below:

Affiliate means a person or entity who, directly or indirectly through one or
more intermediaries, controls, is controlled by, or is under common control
with, another person or entity.

Board means the Board of Directors of the Company.

Cause shall have the meaning assigned thereto in Section 5.3 hereof.

Change in Control shall mean the occurrence of a Change in Control Event, within
the meaning of Code Section 409A and the Treasury Regulations §1.409A-3(i)(5)
and described in any of subparagraph (A), (B), or (C) below with respect to the
Company, (collectively referred to as “Change in Control Events”), or any
combination of the Change in Control Events with respect to the Company.

(A) Change in Ownership. A Change in Ownership occurs if a person or more than
one person acting as a group, (within the meaning of Code Section 409A) acquires
more than fifty percent (50%) of the stock of the corporation, measured by the
total voting power or the total fair market value. Incremental increases in
ownership by a person or group that already owns fifty percent (50%) of the
corporation do not result in a Change of Ownership, as defined in Treasury
Regulations §1.409A-3(i)(5)(v).



--------------------------------------------------------------------------------

(B) Change in Effective Control. A Change in Effective Control occurs if:
(i) during a twelve (12) month period (ending on the date of the most recent
acquisition by such person or group) a person or more than one person acting as
a group acquires stock representing thirty percent (30%) or more of the total
voting power of the stock of the corporation; or (ii) during a twelve (12) month
period a majority of the members of the board of directors of the corporation is
replaced by directors not endorsed by the persons who were members of the board
before the new directors’ appointment, as defined in Treasury Regulations
§1.409A-3(i)(5)(vi).

(C) Change in Ownership of a Substantial Portion of Corporate Assets. A Change
in Control based on the sale of assets occurs on the date a person or more than
one person acting as a group acquires forty percent (40%) or more of the total
gross fair market value of all of the assets of the corporation over a twelve
(12) month period ending on the date of the most recent acquisition by such
person or group. No change in control results pursuant to this subsection if the
assets are transferred to certain entities controlled directly or indirectly by
the shareholders of the transferring corporation, as defined in Treasury
Regulations §1.409A-3(i)(5)(vii).

It is intended that a Change in Control of the Company shall have the meaning as
provided in and shall be interpreted in accordance with Code Section 409A and
the applicable Treasury Regulations thereunder.

Code means the Internal Revenue Code of 1986, as amended, and the rules, notices
and regulations promulgated by the Internal Revenue Service thereunder, all as
in effect from time to time.

Compensation Plans means any compensation arrangement, plan, policy, practice or
program established, maintained or sponsored by the Company or any subsidiary of
the Company, for its employees generally or any specific group of employees, or
to which the Company or any subsidiary of the Company contributes, and which
includes, by way of example and not limitation, any incentive plan, bonus plan,
401(k) plan, pension plan, savings plan, equity or cash incentive plan, phantom
stock plan, stock appreciation right plan, stock option plan, restricted stock
award plan, retirement plan, deferred compensation plan, or supplemental benefit
arrangement.

Competing Business means any individual, business, firm, company, partnership,
joint venture, organization, or other entity that is engaged in the production
or sale of fish meal, fish oil (refined or unrefined) or fish solubles.

Confidential Information shall have the meaning assigned thereto in Section 8.2
hereof.

Date of Termination means the earliest to occur of (i) the date of the
Executive’s death or (ii) the date of receipt of the Notice of Termination, or
such later date as may be prescribed in the Notice of Termination in accordance
with Section 5.6 hereof.

Disability means that the Executive has been unable for a 120-day calendar
period to perform his normal duties while employed by the Company as a result of
a physical or mental illness or personal injury he has incurred, and that the
Executive has been determined (which

 

2



--------------------------------------------------------------------------------

determination shall be final and binding absent manifest error), as a result of
a physical or mental illness or personal injury he has incurred, by a qualified
doctor treating or otherwise acting as the Executive’s doctor in connection with
the illness or injury in question, to be unable to perform, at the time of that
determination and, in all reasonable medical likelihood, indefinitely
thereafter, the normal duties of the Executive while employed by the Company.

Employee Health and Welfare Plans means any health, insurance or welfare
arrangement, plan, policy, practice or program established, maintained or
sponsored by the Company or any subsidiary of the Company, for its employees
generally or any specific group of employees, or to which the Company or any
subsidiary of the Company contributes, and which includes, by way of example and
not limitation, any health care plan, medical plan, dental plan, vision plan,
long-term or short-term disability plan, unemployment plan, accident plan,
hospitalization plan, life insurance plan, dependent care plan, cafeteria plan,
or employee assistance plan.

Exchange Act means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated by the Securities and Exchange Commission
thereunder, all as in effect from time to time.

Good Reason shall have the meaning assigned thereto in Section 5.5 hereof.

Notice of Termination shall have the meaning assigned thereto in Section 5.6
hereof.

Without Cause shall have the meaning assigned thereto in Section 5.4 hereof.

2. General Duties of the Company and the Executive.

2.1 (a) The Company agrees to employ the Executive, and the Executive agrees to
accept employment by the Company and to serve the Company as its Senior Vice
President, General Counsel and Secretary. The Executive shall report to the
Chief Executive Officer. The Executive shall have the authority, duties and
responsibilities that are normally associated with and inherent in the executive
capacity in which the Executive will be performing, and shall have such other or
additional duties which are not inconsistent with the Executive’s position, as
may from time to time be reasonably assigned to the Executive by the Chief
Executive Officer. While employed hereunder, the Executive shall devote full
time and attention during normal business hours to the affairs of the Company
and use his best efforts to perform faithfully and efficiently his duties and
responsibilities. The Executive agrees to cooperate fully with the Board, and
other executive officers of the Company, and not to engage in any activity which
conflicts with or interferes with the performance of his duties hereunder. While
the Executive is employed by the Company, the Executive shall devote his best
efforts and skills to the business and interests of the Company. While the
Executive is employed by the Company, it shall not be a violation of this
Agreement for the Executive (i) serve on any corporate board or committee
thereof with the approval of the Board, (ii) to serve on any civic, or
charitable boards or committees (except for boards or committees of a Competing
Business unless approved by the Board), (iii) deliver lectures, fulfill teaching
or speaking engagements, or (iv) manage personal investments; provided, however,
any such activities must not materially interfere with performance of the
Executive’s responsibilities under this Agreement.

 

3



--------------------------------------------------------------------------------

(b) The Executive represents and covenants to the Company that he is not subject
or a party to any employment agreement, noncompetition covenant, nondisclosure
agreement, or any similar agreement or covenant that would prohibit the
Executive from executing this Agreement and fully performing his duties and
responsibilities hereunder, or would in any manner, directly or indirectly,
limit or affect the duties and responsibilities that may now or in the future be
assigned to the Executive hereunder.

2.2 Fiduciary. The Executive agrees and acknowledges that he owes a fiduciary
duty of loyalty, fidelity and allegiance to act at all times in the best
interests of the Company.

3. Term.

Unless sooner terminated pursuant to section 5 hereof, the Executive’s period of
employment under this Agreement shall be for a continually renewing term of
three (3) years commencing on the date of this Agreement and renewing each day
thereafter for an additional day without any further action or consent by either
the Company or the Executive, it being the intention of the parties that there
shall be continuously a remaining term of three (3) years’ duration of the
Executive’s employment until an event has occurred as described in, or one of
the parties shall have made an appropriate election pursuant to, the provisions
of Section 5 hereof.

4. Compensation and Benefits.

4.1 Base Salary. (a) As compensation for services to the Company, the Company
shall pay to the Executive from the date of this Agreement until the Date of
Termination an annual base salary of $245,000. The executive’s base salary shall
be payable in equal semi-monthly installments or in accordance with the
Company’s established policy for all employees generally, subject only to such
payroll and withholding deductions as may be required by law and other
deductions (consistent with Company policy for all employees generally) relating
to the Executive’s election to participate in any Employee Health and Welfare
Plans. While employed by the Company, the Executive will receive no additional
compensation if he shall serve as a director of the Company.

(b) The Executive’s base salary may be increased (but not decreased or adjusted
other than as provided in Section 5) by such additional amount as shall be
determined from time to time in the sole discretion of the Compensation
Committee (or the Board, if there is no Compensation Committee) which shall
conduct an annual review of the Executive’s compensation.

4.2 Bonuses and Other Incentive Awards. In addition to his base salary, the
Executive may be awarded, for each fiscal year until the Date of Termination,
bonuses, stock option grants, stock awards or other equity or cash incentives,
and may be eligible to participate in Compensation Plans, in each case, to be
determined by the Board (or a committee thereof), in its sole discretion. Each
such bonus, stock option grant, stock award or other equity or cash incentive
shall be payable or granted at a time to be determined by the Board (or a
committee thereof) in its sole discretion.

 

4



--------------------------------------------------------------------------------

4.3 Vacation. Until the Date of Termination, the Executive shall be entitled to
four weeks paid vacation during each one-year period commencing on the January 1
of each year. The use of any paid vacation time not taken during the applicable
one-year period and will be subject to the Company’s vacation policy as in
effect from time to time.

4.4 Participation in Employee Health and Welfare Plans and Compensation Plans.
Until the Date of Termination, the Executive, and the Executive’s family if
applicable, shall have the right to participate in any Employee Health and
Welfare Plans or any Compensation Plans, in each case in which any senior
executive of the Company participates, in a manner consistent with the
participation of such senior executives, as well as those Employee Health and
Welfare Plans or Compensation Plans currently maintained or hereinafter
established by the Company for the benefit of its employees generally. The
Company shall not be obligated to institute, maintain, or refrain from changing,
amending, or discontinuing any Employee Health and Welfare Plans or any
Compensation Plans, so long as such actions are similarly applicable to, as the
case may be, covered employees generally or senior executives generally.

4.5 Reimbursement of Expenses. The Executive may from time to time until the
Date of Termination incur various business expenses customarily incurred by
persons holding positions of like responsibility, including, without limitation,
travel, entertainment and similar expenses incurred for the benefit of the
Company. Subject to the Executive complying with the Company’s policy regarding
the reimbursement of such expenses as in effect from time to time, including
providing reasonable documentation, the Company shall reimburse the Executive
for such expenses from time to time, at the Executive’s request (irrespective of
whether such request is made before or after the Date of Termination, provided
that all submitted expenses relate to prior to the Date of Termination) and
provided that all such reimbursements shall be paid as soon as administratively
feasible but no later than March 15th after the end of the calendar year in
which they were incurred.

4.6 Director and Officer Insurance. The Company will also cause the Executive to
be covered by its director and officer insurance policies as they are in effect
from time to time.

5. Termination.

5.1 Death. This Agreement shall terminate automatically upon the death of the
Executive.

5.2 Disability. The Company may terminate this Agreement, upon written notice to
the Executive delivered in accordance with Section 5.6 hereof, upon the
Disability of the Executive.

5.3 Cause. The Company may terminate this Agreement, upon written notice to the
Executive delivered in accordance with Section 5.6 hereof, for Cause. For
purposes of this Agreement, subject to the notice provisions set forth below,
“Cause” means (i) the Executive’s final conviction of a felony crime that
enriched the Executive at the expense of the Company; or (ii) the Executive’s
deliberate and intentional continuing failure to substantially perform his
duties and responsibilities hereunder that results in a material injury to the
business, condition

 

5



--------------------------------------------------------------------------------

(financial or otherwise), or results of operations of the Company (except by
reason of the Executive’s incapacity due to Disability) for a period of
forty-five (45) calendar days after the “Required Board Majority” (as defined
below) has delivered to the Executive a written demand for substantial
performance hereunder which specifically identifies the bases for the Required
Board Majority’s determination that the Executive has not substantially
performed his duties and responsibilities hereunder (such period being the
“Grace Period”); provided, that for purposes of this clause (ii), the Company
shall not have Cause to terminate the Executive’s Employment unless (a) at a
meeting of the Board called and held following the Grace Period in the city in
which the Company’s principal executive offices are located of which the
Executive was given not less than ten (10) business days’ prior written notice
and at which the Executive was afforded the opportunity to be represented by
counsel, appear and be heard, the Required Board Majority shall adopt a written
resolution which (1) sets forth the Required Board Majority’s determination that
the failure of the Employee to substantially perform his duties and
responsibilities hereunder has (except by reason of his incapacity due to
Disability) continued past the Grace Period, and (2) specifically identifies the
bases for that determination, and (b) the Company, at the written direction of
the Required Board Majority, shall deliver to the Executive a notice of
termination for Cause to which a copy of that resolution, certified as being
true and correct by the secretary or any assistant secretary of the Company, is
attached. No act or failure to act on the part of the Executive shall be
considered “deliberate and intentional” unless it is taken or omitted to be
taken by the Executive in bad faith or without a reasonable belief by the
Executive that the Executive’s act or omission was in the best interests of the
Company. “Required Board Majority” means at any time a majority of the members
of the Board of Directors of the Company at that time and which includes at
least a majority of the independent directors at that time. Termination of the
Executive’s employment by the Company for Cause shall be effective on the date
of the notice of termination for Cause is delivered to the Executive.

5.4 Without Cause. If the Company elects to terminate the Executive’s employment
involuntarily for any reason other than Cause, Disability or death (“Without
Cause”), then the Company may terminate this Agreement Without Cause, upon
written notice to the Executive delivered in accordance with Section 5.6 hereof.

5.5 Good Reason. The Executive may, in his sole discretion, terminate this
Agreement for Good Reason, upon written notice to the Company delivered in
accordance with this Section 5.5 and Section 5.6 hereof. For purposes of this
Agreement, “Good Reason” means any one of the following:

(a) any action by the Company which results in a material diminishment in the
Executive’s position including status, offices, titles, reporting requirements,
authority, duties or responsibilities (including the assignment of duties or
responsibilities that are materially inconsistent with the Executive’s duties as
contemplated by this Agreement), provided that the Executive voluntarily
terminates his employment for this Good Reason hereunder within one (1) year
after the date that he has actual notice of such diminishment;

(b) any material breach by the Company of any of the provisions of this
Agreement, provided that the Executive voluntarily terminates his employment for
this Good Reason hereunder within one (1) year after the date that he has actual
notice of such breach;

 

6



--------------------------------------------------------------------------------

(c) the Executive is required to relocate to any office or location other than
Houston, Texas (that is a material change in geographic location) without his
consent, provided however, that the Executive voluntarily terminates his
employment for this Good Reason hereunder within one (1) year after the date of
such relocation;

(d) any material reduction, at any time of the base salary of the Executive,
provided however, that the Executive voluntarily terminates his employment for
this Good Reason hereunder within one (1) year after the date or such reduction
or attempted reduction; or

(e) the taking of any action by the Company which would adversely affect the
Executive’s participation in or materially reduce the Executive’s benefits
provided under Section 4.4 hereof, unless (i) there is substituted a comparable
benefit that is at least economically equivalent (in terms of the benefit
offered to the Executive) to the benefit in which the Executive’s participation
is being adversely affected or to the Executive’s benefits that are being
materially reduced, or (ii) the taking of such action affects all other senior
executive officers of the Company, provided however, that the Executive
voluntarily terminates his employment for this Good Reason hereunder within one
(1) year after the date that the Company takes such action resulting in the
adverse effect.

Notwithstanding the preceding provisions of this Section 5.5, if the Executive
desires to terminate his employment for Good Reason, he shall first give written
notice of the facts and circumstances providing the basis for Good Reason no
later than within ninety (90) days after the event has occurred to the Board or
the Compensation Committee thereof, and allow the Company thirty (30) business
days from the date of such notice to remedy, cure or rectify the situation
giving rise to Good Reason to the reasonable satisfaction of the Executive.

If the Executive does not elect to terminate this Agreement for a Good Reason
because of a particular circumstance within the time specified herein, then the
Good Reason will no longer be available for that particular circumstance, but
shall remain available for other circumstances, if any, to which that definition
of Good Reason also applies.

5.6 Notice of Termination. Any termination of this Agreement by the Company or
the Executive, except for a termination due to the death of the Executive, shall
be communicated by Notice of Termination to the other party hereto given in
accordance with Section 13.1 of this Agreement. For purposes of this Agreement,
a “Notice of Termination” means a written notice which (i) indicates the
specific termination provision in this Agreement relied upon, (ii) sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated, and
(iii) specifies the termination of employment date, if such date is other than
the date of receipt of such notice (which termination date shall not be more
than 15 calendar days after the giving of such notice, unless otherwise provided
herein). Notwithstanding the foregoing, the Company may elect to consider the
Executive as an employee after the Date of Termination for purposes of complying
with the provisions of Section 6 hereof.

 

7



--------------------------------------------------------------------------------

6. Obligations of the Company upon Termination.

6.1 Cause; Other Than Good Reason. If this Agreement shall be terminated either
(i) by the Company for Cause or (ii) by the Executive for any reason other than
Good Reason, the Company shall pay to the Executive, in a lump sum in cash
within three (3) business days after the Date of Termination, an amount equal to
the sum of:

(a) the aggregate of the Executive’s base salary (as in effect on the Date of
Termination) through the Date of Termination, and

(b) if not theretofore paid, any accrued but unpaid vacation pay.

The Company shall include with such payment a schedule showing its derivation
and calculations for the above amounts.

All other obligations of the Company and rights of the Executive hereunder shall
terminate effective as of the Date of Termination, except as provided for in any
applicable Employee Health and Welfare Plans, any applicable Compensation Plans
or as otherwise provided in this Agreement.

6.2 Death or Disability. If this Agreement is terminated as a result of the
Executive’s death or Disability, the Company shall pay to the Executive or his
estate, in a lump sum in cash within three (3) business days of the Date of
Termination, an amount equal to the sum of:

(a) the Executive’s base salary (as in effect on the Date of Termination)
through the Date of Termination, and

(b) if not theretofore paid, any accrued but unpaid vacation pay.

The Company shall include with such payment a schedule showing its derivation
and calculations for the above amounts.

The Executive or his estate shall also be entitled to receive those death and
Disability benefits to which the Executive is entitled under any applicable
Employee Health and Welfare Plans or Compensation Plans. All other obligations
of the Company and rights of the Executive hereunder shall terminate effective
as of the Date of Termination, except as provided for in any applicable Employee
Health and Welfare Plans, any applicable Compensation Plans or as otherwise
provided in this Agreement.

6.3 Good Reason; Without Cause or upon a Change in Control. If (a) this
Agreement shall be terminated either (i) by the Executive for Good Reason or
(ii) by the Company Without Cause or (b) if a Change in Control occurs and the
Executive is employed by the Company on the effective date of the Change in
Control, then in the case of either (a) or (b) the Company shall pay or provide
the following:

(i) The Company shall pay to the Executive, in a lump sum cash payment within
three (3) business days after the Date of Termination or the date of the

 

8



--------------------------------------------------------------------------------

Change in Control, whichever is applicable, an amount equal to 2.99 times the
Executive’s “base amount” with the meaning of Section 280G(b)(3) and 280G(d) of
the Code. In the event that Section 280G of the Code is amended, replaced or
supplemented by other provisions which would reduce the amount of such severance
payment, or if Section 280G is no longer in effect for any reason, then the term
“base amount” for purposes of this Agreement shall mean the five (5)-year
average of all compensation includible in the Executive’s gross income from
Company sources for the most recent five (5) years ending prior to the Date of
Termination or the date of the Change in Control, whichever is applicable. The
Company shall include with such payment a schedule showing its derivation and
calculations for the above amounts.

(ii) If (x) this Agreement shall be terminated by the Executive because of Good
Reason, or by the Company without Cause, then during the 18-month period
commencing on the Date of Termination, or (y) if there is a Change in Control
and Executive is employed on the date of the Change in Control, then after the
Executive’s termination after the Change in Control during the 36-month period
commencing on the Date of Termination, in each case of either (x) or (y),
Company shall continue benefits (other than disability benefits), at the
Company’s expense, to the Executive and/or the Executive’s family under the
Company’s then existing Employee Health and Welfare Plans for such periods, as
applicable, in each case at least equal to those which would have been provided
to them under Section 4.4 hereof if the Executive’s employment had not been
terminated. If (i) the terms of any Employee Health and Welfare Plan precludes
the Executive’s continued participation in that plan or (ii) the Executive’s
continued participation in any particular Employee Health and Welfare Plan could
reasonably be expected to disqualify that plan under any applicable tax
regulation, Executive shall not be entitled to participate in that particular
Employee Health and Welfare Plan, but in each case the Company instead shall
provide the Executive with the after-tax equivalent of the COBRA payments or
other payments necessary for the Executive and his family to participate in that
particular Employee Health and Welfare Plan or a substantial similar plan for
the remainder of the applicable of the 18 or 36-month period. Notwithstanding
the foregoing if Executive is a “specified employee” within the meaning of Code
Section 409A on the date of his “Separation from Service” within the meaning of
Code Section 409A, to the extent any of the benefits provided in this subsection
(ii) are payable on account of his “Separation from Service” and are subject to
Code Section 409A and are not otherwise excluded from Code Section 409A then
Executive shall pay the applicable premiums for the first six months of coverage
commencing on the date after his Separation from Service and commencing in the
seventh (7th) month of coverage after Executive’s Separation from Service the
Company shall pay all applicable premiums and pay Executive an amount equal to
the total premiums paid by Executive pursuant to foregoing sentence of this
subsection (ii) in a cash lump sum payment on the 30th day of the seventh
(7th) month following the Executive’s Separation from Service.

 

9



--------------------------------------------------------------------------------

(iii) Any determination by the Executive pursuant to this Section 6.3 that Good
Reason exists for the Executive’s termination of employment and that adequate
remedy has not occurred shall be presumed correct and shall govern unless the
party contesting the determination shows by a clear and convincing preponderance
of the evidence that it was not a good faith reasonable determination.

(iv) The Executive shall not be required to mitigate damages with respect to the
amount of any payment provided under this Section 6.3 by seeking other
employment or otherwise, nor shall the amount of any payment provided under this
Section 6.3 be reduced by retirement benefits, deferred compensation or any
compensation earned by the Executive as a result of employment by another
employer or by self-employment.

(v) If any payments are paid or payable due to Section 6.3 (b) then no payments
will be paid pursuant to 6.3(a).

7. Payments by the Company. Subject to Section 13.16, any payments by the
Company to the Executive after the termination of the Executive’s employment
with the Company for any reason shall be made by a cashier’s check, or by wire
transfer of immediately available funds to an account specified by the Executive
no later than 15 business days after the termination of employment.

8. Executive’s Confidentiality Obligations.

8.1 Proprietary Information. For purposes of this Section 8, all references to
the Company shall include its Affiliates. The Executive hereby acknowledges,
understands and agrees that all Confidential Information, as defined in
Section 8.2 hereof, whether developed by the Executive or others employed by or
in any way associated with the Executive or the Company, is the exclusive and
confidential property of the Company and shall be regarded, treated and
protected as such in accordance with this Agreement. The Executive acknowledges
that all such Confidential Information is in the nature of a trade secret.
Failure to mark any writing confidential shall not affect the confidential
nature of such writing or the information contained therein.

8.2 Confidential Information. For purposes of this Agreement, “Confidential
Information” means information, which is used in the business of the Company and
(i) is proprietary to, about or created by the Company, (ii) gives the Company
some competitive business advantage or the opportunity of obtaining such
advantage or the disclosure of which could be detrimental to the interests of
the Company, (iii) is designated as Confidential Information by the Company, is
known by the Executive to be considered confidential by the Company, or from all
the relevant circumstances should reasonably be assumed by the Executive to be
confidential and proprietary to the Company, or (iv) is not generally known by
non-Company personnel. Confidential Information excludes, however, any
information that is lawfully in the public domain or has been publicly disclosed
by the Company. Such Confidential Information includes, without limitation, the
following types of information and other information of a similar nature
(whether or not reduced to writing or designated as confidential):

(a) Internal personnel and financial information of the Company, vendor
information (including vendor characteristics, services, prices, lists and
agreements), purchasing and internal cost information, internal service and
operational manuals, and the manner and methods of conducting the business of
the Company;

 

10



--------------------------------------------------------------------------------

(b) Marketing and development plans, price and cost data, price and fee amounts,
pricing and billing policies, quoting procedures, marketing techniques,
forecasts and forecast assumptions and volumes, and future plans and potential
strategies (including, without limitation, all information relating to any
acquisition prospect and the identity of any key contact within the organization
of any acquisition prospect) of the Company which have been or are being
discussed;

(c) Names of customers and their representatives, contracts (including their
contents and parties), customer services, and the type, quantity, specifications
and content of products and services purchased, leased, licensed or received by
customers of the Company; and

(d) Confidential and proprietary information provided to the Company by any
actual or potential customer, government agency or other third party (including
businesses, consultants and other entities and individuals).

8.3 Position. As a consequence of the Executive’s acquisition or anticipated
acquisition of Confidential Information, the Executive shall occupy a position
of trust and confidence with respect to the affairs and business of the Company.
In view of the foregoing and of the consideration to be provided to the
Executive, the Executive agrees that it is reasonable and necessary that the
Executive make each of the following covenants:

(a) At any time while employed by the Company and thereafter, the Executive
shall not disclose Confidential Information to any person or entity, other than
as reasonably appropriate or necessary in carrying out his duties and
responsibilities as set forth in Section 2 hereof, without first obtaining the
Company’s prior consent (unless such disclosure is compelled pursuant to court
orders or subpoena, and at which time the Executive shall give prior written
notice of such proceedings to the Company).

(b) At any time while employed by the Company, the Executive shall use
Confidential Information only as reasonably appropriate or necessary in carrying
out his duties and responsibilities as set forth in Section 2 hereof.

(c) On the Date of Termination, the Executive shall promptly deliver to the
Company (or its designee) all written materials, records and documents made by
the Executive or which came into his possession while employed by the Company
concerning the business or affairs of the Company, including, without
limitation, all materials containing Confidential Information.

 

11



--------------------------------------------------------------------------------

9. Disclosure of Information, Ideas, Concepts, Improvements, Discoveries and
Inventions.

The Executive agrees that during his employment by the Company, the Executive
shall promptly disclose to the Company all information, ideas, concepts,
improvements, discoveries and inventions, whether patentable or not, and whether
or not reduced to practice, which are conceived, developed, made or acquired by
the Executive while employed by the Company, either individually or jointly with
others, and which relate to the business, products or services of the Company,
irrespective of whether the Executive used the Company’s time or facilities and
irrespective of whether such information, idea, concept, improvement, discovery
or invention was conceived, developed, discovered or acquired by the Executive
on the job, at home, or elsewhere. This obligation extends to all types of
information, ideas and concepts, including information, ideas and concepts
relating to new types of services, corporate opportunities, acquisition
prospects, prospective names or service marks for the Company’s business
activities, and the like.

10. Ownership of Information, Ideas, Concepts, Improvements, Discoveries and
Inventions, and all Original Works of Authorship.

10.1 Sole and Exclusive Property. All references in this Section 10 to the
Company shall include its Affiliates. All information, ideas, concepts,
improvements, discoveries and inventions, whether patentable or not, which are
conceived, made, developed or acquired by the Executive or which are disclosed
or made known to the Executive, individually or in conjunction with others,
during the Executive’s employment by the Company and which relate to the
business, products or services of the Company (including, without limitation,
all such information relating to corporate opportunities, research, financial
and sales data, pricing and trading terms, evaluations, opinions,
interpretations, acquisition prospects, the identity of customers or their
requirements, the identity of key contacts within the customers’ organizations,
marketing and merchandising techniques, and prospective names and service marks)
are and shall be the sole and exclusive property of the Company. Furthermore,
all drawings, memoranda, notes, records, files, correspondence, manuals, models,
specifications, computer programs, maps and all other writings or materials of
any type embodying any of such information, ideas, concepts, improvements,
discoveries and inventions are and shall be the sole and exclusive property of
the Company.

10.2 Assignment of Rights. In particular, the Executive hereby specifically
sells, assigns, transfers and conveys to the Company all of his worldwide right,
title and interest in and to all such information, ideas, concepts,
improvements, discoveries or inventions, and any United States or foreign
applications for patents, inventor’s certificates or other industrial rights
which may be filed in respect thereof, including divisions, continuations,
continuations-in-part, reissues and/or extensions thereof, and applications for
registration of such names and service marks. The Executive shall assist the
Company and its nominee at all times, while employed by the Company and
thereafter, in the protection of such information, ideas, concepts,
improvements, discoveries or inventions, both in the United States and all
foreign countries, which assistance shall include, but shall not be limited to,
the execution of all lawful oaths and all assignment documents requested by the
Company or its nominee in connection with the preparation, prosecution, issuance
or enforcement of any applications for United States or foreign letters patent,
including divisions, continuations, continuations-in-part, reissues and/or
extensions thereof, and any application for the registration of such names and
service marks.

 

12



--------------------------------------------------------------------------------

10.3 Assignment of Copyright. In the event the Executive creates, while employed
by the Company, any original work of authorship fixed in any tangible medium of
expression which is the subject matter of copyright (such as, videotapes,
written presentations on acquisitions, computer programs, drawings, maps,
architectural renditions, models, manuals, brochures or the like) relating to
the Company’s business, products or services, whether such work is created
solely by the Executive or jointly with others, the Company shall be deemed the
author of such work if the work is prepared by the Executive in the scope of his
employment; or, if the work is not prepared by the Executive within the scope of
his employment but is specially ordered by the Company as a contribution to a
collective work, as a part of a motion picture or other audiovisual work, as a
translation, as a supplementary work, as a compilation or as an instructional
text, then the work shall be considered to be work made for hire, and the
Company shall be the author of such work. If such work is neither prepared by
the Executive within the scope of his employment nor a work specially ordered
and deemed to be a work made for hire, then the Executive hereby agrees to sell,
transfer, assign and convey, and by these presents, does sell, transfer, assign
and convey, to the Company all of the Executive’s worldwide right, title and
interest in and to such work and all rights of copyright therein. The Executive
agrees to assist the Company and its Affiliates, at all times, while employed by
the Company and thereafter, in the protection of the Company’s worldwide right,
title and interest in and to such work and all rights of copyright therein,
which assistance shall include, but shall not be limited to, the execution of
all documents requested by the Company or its nominee and the execution of all
lawful oaths and applications for registration of copyright in the United States
and foreign countries.

10.4 Other Agreements. The provisions of this Section 10 shall not supersede any
existing proprietary information agreement between the Executive and the Company
which shall remain in full force and effect and, moreover, this Agreement, any
other proprietary information agreement and any such other similar agreement
between the parties shall be construed and applied as being mutually consistent
to the fullest extent possible.

11. Excise Taxes, Penalties and Interest.

11.1 Additional Compensation. Should any of the payments of the Executive’s base
salary, severance payments other incentive or supplemental compensation,
benefits, allowances, awards, payments, reimbursements or other perquisites, or
any other payment in the nature of compensation, singly, in any combination or
in the aggregate, that are provided for under this Agreement or otherwise to be
paid to or for the benefit of the Executive be determined or alleged to be
subject to an excise or similar purpose tax and/or penalties or interest thereon
pursuant to Section 4999 of the Code or Section 409A of the Code, or any
successor or other comparable federal, state or local tax law by reason of being
a “parachute payment” (within the meaning of Section 280G of the Code) or
deferred compensation within the meaning of Code Section 409A, the Company shall
pay to the Executive such additional compensation as is necessary (after taking
into account all federal, state and local taxes payable by the Executive as a
result of the receipt of such additional compensation) to place the Executive in
the same after-tax position (including federal, state and local taxes) he would
have been in had no such excise or similar purpose tax (or interest or penalties
thereon) been paid or incurred. The Company hereby agrees to pay such additional
compensation within the earlier to occur of (i) the date the Executive files a
tax return taking the position that such excise or similar purpose tax is due
and payable in reliance on a written opinion of the Executive’s tax counsel
(such tax counsel to be

 

13



--------------------------------------------------------------------------------

chosen solely by the Executive) that it is more likely than not that such excise
tax is due and payable, or (ii) three (3) business days of any notice of or
action by the Company that it intends to take the position that such excise tax
is due and payable. As long as such tax counsel was chosen by the Executive in
good faith, the conclusions reached in such opinion, if not manifestly
erroneous, shall not be challenged or disputed by the Company. If the Executive
makes any payment with respect to any such excise or similar purpose tax as a
result of an adjustment to the Executive’s tax liability by any federal, state
or local tax authority, the Company will pay such additional compensation by
delivering its cashier’s check payable in such amount to the Executive on the
date the Executive makes such payment.

11.2 Limiting of Taxes. The Executive agrees to reasonably cooperate with the
Company to minimize the amount of the excise or similar purpose tax; provided,
however, that the Executive shall not be required to take any action which is
improper, exposes the Executive to personal liability, or is inconsistent with
the overall tax interests of the Executive. The Executive may require the
Company to deliver to the Executive an indemnification agreement in form and
substance reasonably satisfactory to the Executive as a condition to taking any
action required by this Section 11.2.

11.3 Code Revisions. In the event that there is any change to the Code which
results in the recodification of Sections 280G, 4999 or 409A of the Code, or in
the event that either such section of the Code is amended, replaced or
supplemented by other provisions of the Code of similar import, then this
Agreement shall be applied and enforced with respect to such new Code provisions
in a manner consistent with the intent of the parties as expressed herein, which
is to assure that the Executive is in the same after-tax position and has
received the same benefits that he would have been in and received if any taxes
imposed by Code Section 4999 or Code Section 409A (or any successor provisions)
had not been imposed.

11.4 Indemnification. The Company shall indemnify and hold harmless the
Executive, on an after-tax basis, from any costs, expenses, penalties, fines,
interest or other liabilities incurred by the Executive with respect to the
exercise by the Company of any of its rights under Section 11 hereof, including,
without limitation, any costs, expenses, penalties, fines, interest or other
liabilities related to the Company’s decision to contest the applicability of
any excise or similar purpose tax or Section 280G or Code Section 409A under the
Code or a claim of any imputed income to the Executive. The Company shall pay
all fees and expenses incurred under Section 11 hereof, and shall promptly
reimburse the Executive for the expenses incurred by the Executive in connection
with any actions taken by the Company or required to be taken by the Executive
hereunder.

11.5 Last Date for Payments. Notwithstanding anything herein to the contrary,
any payments under this Section 11 will be made no later than the end of the tax
year following the tax year in which the related taxes are remitted to the
taxing authority, or if no taxes are paid, the end of the tax year following the
tax year in which any audit or litigation is completed.

 

14



--------------------------------------------------------------------------------

12. Executive’s Non-Competition Obligations.

12.1 Non-Compete. (a) All references in this Section 12 to the Company shall
include its Affiliates. While employed by the Company and for the three (3) year
period following the Date of Termination, the Executive shall not, acting alone
or in conjunction with others, directly or indirectly, in the United States and
any other business territories in which the Company on the Date of Termination
is conducting business, invest or engage, directly or indirectly, in any
Competing Business or accept employment with or render services to such a
Competing Business as a director, officer, agent, executive or consultant or in
any other capacity; provided, however, that this Section 12.1(a) shall not be
deemed violated if the Executive is or becomes the beneficial owner of up to
three (3) percent of the stock of any corporation subject to the periodic
reporting requirements of the Exchange Act at the time of the acquisition of
such beneficial ownership. Notwithstanding the above, the Executive may serve as
an officer, director, agent, employee or consultant to a Competing Business
whose business is diversified and which is, as to the part of its business to
which the Executive is providing services, not a Competing Business.

(b) In addition to the other obligations agreed to by the Executive in this
Agreement, the Executive agrees that for three (3) years following the Date of
Termination hereof, he shall not directly or indirectly: (i) hire or attempt to
hire any employee of the Company, or induce, entice, encourage or solicit any
employee of the Company to leave his or her employment, or (ii) contact,
communicate or solicit any distributor or customer of the Company for the
purpose of causing them to terminate or alter or amend their business
relationship with the Company to the Company’s detriment.

12.2 Acknowledgements. (a) The Executive hereby specifically acknowledges and
agrees that:

(i) The Company has expended and will continue to expend substantial time, money
and effort in developing its business;

(ii) The Executive will, in the course of his employment, be personally
entrusted with and exposed to Confidential Information;

(iii) The Company, is presently, and after the Date of Termination will be,
engaged in its highly competitive business;

(iv) The Executive could, after having access to the Company’s financial
records, contracts, and other Confidential Information and know-how and, after
receiving training by and experience with the Company, become a competitor;

(v) The Company will suffer great loss and irreparable harm if the Executive
terminates his employment and enters, directly or indirectly, into competition
with the Company;

(vi) The temporal and other restrictions contained in this Section 12 are in all
respects reasonable and necessary to protect the business goodwill, trade
secrets, prospects and other reasonable business interests of the Company;

 

15



--------------------------------------------------------------------------------

(vii) The enforcement of this Agreement in general, and of this Section 12 in
particular, will not work an undue or unfair hardship on the Executive or
otherwise be oppressive to him; it being specifically acknowledged and agreed by
the Executive that he has activities and other business interests and
opportunities which will provide him adequate means of support if the provisions
of this Section 12 are enforced after the Termination Date; and

(viii) The enforcement of this Agreement in general, and of this Section 12 in
particular, will neither deprive the public of needed goods or services nor
otherwise be injurious to the public.

(b) The Executive agrees that if an arbitrator (pursuant to Section 13.13
hereof) or the United States District Court for the Southern District of Texas –
Houston Division determines that the length of time or any other restriction, or
portion thereof, set forth in this Section 12 is overly restrictive and
unenforceable, the arbitrator or the United States District Court for the
Southern District of Texas – Houston Division shall reduce or modify such
restrictions to those which it deems reasonable and enforceable under the
circumstances, and as so reduced or modified, the parties hereto agree that the
restrictions of this Section 12 shall remain in full force and effect. The
Executive further agrees that if an arbitrator or the United States District
Court for the Southern District of Texas – Houston Division determines that any
provision of this Section 12 is invalid or against public policy, the remaining
provisions of this Section 12 and the remainder of this Agreement shall not be
affected thereby, and shall remain in full force and effect.

(c) In the event of any pending, threatened or actual breach of any of the
covenants or provisions of Sections 8, 9, 10 or 12 hereof, as determined by the
United States District Court for the Southern District of Texas – Houston
Division, it is understood and agreed by the Executive that the remedy at law
for a breach of any of the covenants or provisions of these Sections may be
inadequate and, therefore, the Company shall be entitled to a restraining order
or injunctive relief in addition to any other remedies at law and in equity, as
determined by the United States District Court for the Southern District of
Texas – Houston Division. Should the United States District Court for the
Southern District of Texas – Houston Division or an arbitrator (pursuant to
Section 13.13 hereof) declare any provision of Sections 8, 9, 10 or 12 hereof to
be unenforceable due to an unreasonable restriction of duration or geographical
area, or for any other reason, such court or arbitrator is hereby granted the
consent of each of the Executive and the Company to reform such provision and/or
to grant the Company any relief, at law or in equity, reasonably necessary to
protect the reasonable business interests of the Company or any of its
Affiliates. The Executive hereby acknowledges and agrees that all of the
covenants and other provisions of Sections 8, 9, 10 or 12 hereof are reasonable
and necessary for the protection of the Company’s reasonable business interests.
The Executive hereby agrees that if the Company prevails in any action, suit or
proceeding with respect to any matter arising out of or in connection with
Sections 8, 9, 10 or 12 hereof, the Company shall be entitled to all equitable
and legal remedies, including, but not limited to, injunctive relief and
compensatory damages, as determined by the United States District Court for the
Southern District of Texas – Houston Division.

 

16



--------------------------------------------------------------------------------

(d) It is acknowledged, understood and agreed by and between the parties hereto
that the covenants made by the Executive in this Section 12 are essential
elements of this Agreement and that, but for the agreement of the Executive to
comply with such covenants, the Company would not have entered into this
Agreement.

13. Miscellaneous.

13.1 Notices. All notices and other communications required or permitted
hereunder or necessary or convenient in connection herewith shall be in writing
and shall be deemed to have been given when (i) delivered by hand, (ii) in the
case of deliveries to the Company only, by facsimile transmission, or (ii) on
the third business day following deposit in the United States mail by registered
or certified mail, return receipt requested, to the addresses as follows
(provided that notice of change of address shall be deemed given only when
received):

 

If to the Company to:    Omega Protein Corporation    2105 City West Boulevard,
Suite 500    Houston, Texas 77042-2838    Attention: Corporate Secretary   
Facsimile: (713) 940-6122 If to the Executive to:    John D. Held    4503 Park
Court    Bellaire, Texas 77401

or to such other names or addresses as the Company or the Executive, as the case
may be, shall designate by notice to the other party hereto in the manner
specified in this Section 13.1.

13.2 Waiver of Breach. The waiver by any party hereto of a breach of any
provision of this Agreement shall neither operate nor be construed as a waiver
of any subsequent breach by any party. Except as expressly provided for herein,
the failure of either party hereto to take any action by reason of any breach
will not deprive such party of the right to take action at any time while such
breach occurs.

13.3 Assignment. This Agreement shall be binding upon and inure to the benefit
of the Company, its successors, legal representatives and assigns, and upon the
Executive, his heirs, executors, administrators, representatives and assigns;
provided, however, the Executive agrees that his rights and obligations
hereunder are personal to him and may not be assigned without the express
written consent of the Company. Any reference to “Company” herein shall mean the
Company as well as any successors thereto.

13.4 Entire Agreement; No Oral Amendments. This Agreement replaces all previous
agreements and discussions relating to the same or similar subject matter
between the Executive and the Company (including the Prior Agreement) and
constitutes the entire agreement between the Executive and the Company with
respect to the subject matter of this Agreement. This Agreement does not amend,
and is not intended to affect or replace, the Indemnification Agreement dated
June 11, 2004 previously entered into by the Executive and the Company. This
Agreement may not be modified in any respect by any verbal statement,

 

17



--------------------------------------------------------------------------------

representation or agreement made by any executive, officer, or representative of
the Company or by any written agreement unless signed by an officer of the
Company who is expressly authorized by the Company to execute such document.

13.5 Enforceability. If any provision of this Agreement or application thereof
to anyone or under any circumstances shall be determined to be invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provisions or applications of this Agreement which can be given effect without
the invalid or unenforceable provision or application. If the effect of a
holding or finding that any such provision is invalid, illegal or unenforceable
is to modify to the Executive’s detriment, reduce or eliminate any compensation,
reimbursement, payment, allowance or other benefit to the Executive intended by
the Company and Executive in entering into this Agreement, the Company shall,
within thirty (30) calendar days after the date of such finding or holding,
negotiate and expeditiously enter into an agreement with the Executive which
contains alternative provisions (reasonably acceptable to the Executive) that
will restore to the Executive (to the extent lawfully permissible) substantially
the same economic, substantive and income tax benefits and legal rights the
Executive would have enjoyed had such provision been upheld as legal, valid and
enforceable.

13.6 Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS, WITHOUT REGARD TO THE PRINCIPLES
OF CONFLICTS OF LAW.

13.7 Corporate Authority. The Company has all corporate power and authority
necessary to enter into this Agreement and to perform its obligations hereunder.
This Agreement has been duly authorized, executed and delivered by the Company.

13.8 No Third Party Beneficiaries. This Agreement is not intended, and shall not
be construed, deemed or interpreted, to confer on any person not a party hereto
any rights or remedies hereunder.

13.9 Withholdings: Right of Offset. The Company may withhold and deduct from any
benefits and payments made or to be made pursuant to this Agreement (a) all
federal, state, local and other taxes as may be required by law, (b) all other
employee deductions for Employee Health and Welfare Plans made with respect to
all of the Company’s employees generally, and (c) any cash advances made to the
Executive while employed by the Company and still owed to the Company. Other
than as set forth in the preceding sentence, the Company’s obligations to make
the payments provided for in, and otherwise to perform its undertakings in, this
Agreement shall not be affected by any right of set-off, counterclaim,
recoupment, defense or other action, claim or right the Company may have against
the Executive or others.

13.10 Alienation. The right to receive payments under this Agreement shall not
be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge or encumbrance by the Executive, his dependents or
beneficiaries, or to any other person who is or may become entitled to receive
such payments hereunder. The right to receive payments hereunder shall not be
subject to or liable for the debts, contracts, liabilities, engagements or torts
of any person who is or may become entitled to receive such payments, nor may
the same be subject to attachment or seizure by any creditor of such person
under any circumstances, and any such attempted attachment or seizure shall be
void and of no force and effect.

 

18



--------------------------------------------------------------------------------

13.11 Intended Benefits; Payment of Expenses. In entering into this Agreement
the Company intends that the Executive receive without reduction or delay all
the intended benefits of this Agreement and that those benefits, and the terms
and conditions hereof, be construed in a manner most favorable to the Executive.
The Company agrees that it will strive expeditiously and in absolute good faith
to construe and resolve in the Executive’s favor and to his benefit any
ambiguities or uncertainties that may be created by the express language hereof.
If, however, at any time: (i) there should exist a dispute or conflict between
the Executive and the Company or another person or entity as to the validity,
interpretation or application of any term or condition hereof, or as to the
Employee’s entitlement to any benefit intended to be bestowed hereby, which is
not resolved to the satisfaction of the Executive, or (ii) the Executive must
(A) defend the validity of this Agreement, or (B) contest any determination by
the Company concerning the amounts payable by the Company to the Executive or
the Executive’s rights to the other benefits conferred under this Agreement, any
Compensation Plan or any Employee Health and Welfare Plan, then the Company and
the Executive hereby unconditionally agree that:

(a) on written demand of the Company by the Executive which schedules the
amounts and provides documentation as to the expense to be incurred including
the date thereof (for example an invoice), to provide sums sufficient to advance
and pay on a current basis (either by paying directly or by reimbursing the
Executive) not less than three (3) business days after a written request
therefore is submitted by the Executive, the Executive’s out of pocket costs and
expenses incurred by the Executive in connection with any such matter, including
by way of example and without limitation, attorney’s fees, retainers, expenses
of investigation, travel, lodging, copying, court costs, transcript fees,
delivery services, disbursements and advances for the fees and expenses of
experts and witnesses, duplicating costs, printing and binding costs, telephone
charges, postage and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, or being or preparing to be a witness or
participant in any arbitration or legal proceeding, and all interest or finance
charges attributable thereto. Should any payments by the Company under this
Agreement be determined to be subject to any federal, state or local income or
excise tax, then “out of pocket costs and expenses” also shall include such
amounts as are necessary to place the Executive in the same after-tax position
(after giving effect to all applicable taxes) that he would have been in had no
such tax been determined to apply to such payments.

Notwithstanding the foregoing, to the extent that Code Section 409A is
applicable to the expenses under this Section 13.11, and to the extent that no
exception under Code Section 409A is applicable the following shall apply:
(a) all expenses that are taxable and includable in income to be paid under this
Section 13.11 shall only be paid if such expenses are incurred during the
statutory period for which a claim may be made through the period in which any
arbitration or litigation is completed, including all appeals (provided no
period shall exceed 15 years); (b) any amount reimburseable or paid in one year
shall not affect the amount to be reimbursed or paid in another tax year;
(c) the Executive must provide the Company with reasonable documentation of

 

19



--------------------------------------------------------------------------------

such expenses; (d) payments for such expenses will be made in cash within 30
days after the expenses are incurred but in no event later than the end of
Executive’s taxable year in which the expenses are incurred; and (e) the
payments under this Section 13.11 cannot be substituted for another benefit.

(b) the Executive shall be entitled, upon application to the United States
District Court for the Southern District of Texas – Houston Division, to the
entry of a mandatory injunction without the necessity of posting any bond with
respect thereto which compels the Company to pay or advance such costs and
expenses on a current basis; and

(c) the Company’s obligations under this Section 13.11 will not be affected if
the Executive is not the prevailing party in the final resolution of any such
matter.

Any Executive out of pocket costs or expenses that have not been so advanced at
the conclusion of the matter shall be paid by Company to the Executive as part
of the resolution of the matter. The Company and the Employee each hereby
irrevocably consent with respect to any action, suit or other legal proceeding
pertaining directly to this Section 13.11 (or in the event any other provision
of this Agreement or the termination of the Executive is subject to any action,
suit or other legal proceeding that is not otherwise covered by the arbitration
provisions of Section 13.13 hereof) to service of process in the State of Texas,
County of Harris, and hereby waives any right to contest or oppose receipt of
such service of process. Each party irrevocably (i) agrees that any such action,
suit or other legal proceeding may be brought in the United States District
Court for the Southern District of Texas – Houston Division, (ii) consents to
the jurisdiction of such court in any such action, suit or other legal
proceeding, and (iii) waives any objection it may have to the laying of venue of
any such action, suit or other legal proceeding in any of such court.

13.12 Title and Headings; Construction. Titles and headings to Sections hereof
are for the purpose of reference only and shall in no way limit, define or
otherwise affect the provisions hereof. The words “herein”, “hereof”,
“hereunder” and other compounds of the word “here” shall refer to the entire
Agreement and not to any particular provision hereof.

13.13 Arbitration. (a) If any dispute or controversy arises between the
Executive and the Company relating to (1) this Agreement in any way or arising
out of the parties’ respective rights or obligations under this Agreement, or
(2) the employment of the Executive or the termination of his employment with
the Company, then such dispute or controversy shall be submitted to arbitration
under the then-current Commercial Arbitration Rules of the American Arbitration
Association (the “AAA”); provided, however, the Company shall retain its rights
to seek from the United States District Court for the Southern District of Texas
– Houston Division a restraining order or injunctive relief pursuant to
Section 12.2 hereof, and the Executive shall retain its rights to seek from the
United States District Court for the Southern District of Texas – Houston
Division injunctive relief subject to Section 13.11 hereof. Any arbitration
hereunder shall be conducted before a panel of three arbitrators unless the
parties mutually agree that the arbitration shall be conducted before a single
arbitrator. The arbitrators shall be selected (from lists provided by the AAA)
through mutual agreement of the parties, if possible. If the parties fail to
reach agreement upon appointment of arbitrators within ten (10) calendar days
following

 

20



--------------------------------------------------------------------------------

receipt by one party of the other party’s notice of desire to arbitrate, then
within five (5) calendar days following the end of such 10-day period, each
party shall select one arbitrator who, in turn, shall within five (5) calendar
days jointly select the third arbitrator to comprise the arbitration panel
hereunder. The site for any arbitration hereunder shall be in Houston, Texas,
unless otherwise mutually agreed by the parties, and the parties hereby waive
any objection that the forum is inconvenient.

(a) The party submitting any matter to arbitration shall do so in accordance
with the AAA Commercial Arbitration Rules. Notice to the other party shall state
the question or questions to be submitted for decision or award by arbitration.
Notwithstanding any provision of this Section 13.13, the Executive shall be
entitled to seek specific performance of the Executive’s right to be paid during
the pendency of any dispute or controversy arising under this Agreement. In
order to prevent irreparable harm, the arbitrator may grant temporary or
permanent injunctive or other equitable relief for the protection of property
rights.

(b) The arbitrator shall set the date, time and place for each hearing, and
shall give the parties advance written notice in accordance with the AAA
Commercial Arbitration Rules. Any party may be represented by counsel or other
authorized representative at any hearing. The arbitration shall be governed by
the Federal Arbitration Act, 9 U.S.C. Sections 1 et. seq. (or its successor).
The arbitrator shall apply the substantive law and the law of remedies, if
applicable, of the State of Texas to the claims asserted to the extent that the
arbitrator determines that federal law is not controlling.

(c) (i) Any award of an arbitrator shall be final and binding upon the parties
to such arbitration, and each party shall immediately make such changes in its
conduct or provide such monetary payment or other relief as such award requires.
The parties agree that the award of the arbitrator shall be final and binding
and shall be subject only to the judicial review permitted by the Federal
Arbitration Act.

(ii) The parties hereto agree that the arbitration award may be entered with any
court having jurisdiction and the award may then be enforced as between the
parties, without further evidentiary proceedings, the same as if entered by the
court at the conclusion of a judicial proceeding in which no appeal was taken.
The Company and the Executive hereby agree that a judgment upon any award
rendered by an arbitrator may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.

(d) All compensation, fees, costs and expenses of the arbitrators and the
arbitration shall be paid by the Company. If requested by the Executive pursuant
to Section 13.11 hereof, the Company shall advance to the Executive all of the
Executive’s costs and expenses in connection with the arbitration as set forth
in Section 13.11 hereof.

13.14 Survival of Certain Provisions. Wherever appropriate to the intention of
the parties hereto, the respective rights and obligations of the parties shall
survive any termination of this Agreement.

 

21



--------------------------------------------------------------------------------

13.15 Interest. If any amounts required to be paid or reimbursed to the
Executive hereunder after the termination of the Executive’s employment with the
Company for any reason, are not so paid or reimbursed by the Company at the
times provided herein, those unpaid amounts shall accrue interest compounded
daily at the annual percentage rate which is three percentage points (3%) above
the interest rate announced by Chase Bank, Houston, Texas (or its successor)
from time to time, as its base interest rate (or prime lending rate) to be paid
in a cash lump sum payment on the date the amount owed is fully paid, from the
date those amounts were required to have been paid or reimbursed to the
Executive until those amounts are finally and fully paid or reimbursed;
provided, however, that in no event shall the amount of interest contracted for,
charged or received hereunder exceed the maximum non-usurious amount of interest
allowed by applicable law.

13.16 Specified Employees. Notwithstanding anything herein to the contrary, if
Executive is a “specified employee” within the meaning of Code Section 409A on
the date of his Separation from Service, any payments or benefits hereunder that
are subject to Code Section 409A and not otherwise excluded from Code
Section 409A, payable on account of Executive’s Separation from Service,
including, but not limited to, any payments under Sections 6.3(a), 11, 13.11 and
13.15, as determined by tax counsel agreed to by the Company and Executive, will
not be paid until the later of the first business day that is at least six
months after the Executive’s separation from service or the date otherwise
required under this Agreement (the “Waiting Period”). Any payments that would
have been made to the Executive during the Waiting Period but for this
Section 13.16 shall instead be paid to Executive in the form of a lump sum
payment on the date payments commence pursuant to the preceding sentence with
interest (calculated at the short-term applicable federal rate compounded
semi-annually) on the amount not paid during the Waiting Period from the date
the payment was due but for this Section 13.16 through the date of payment.

13.17 Code Section 409A. The Company and Executive shall cooperate in good faith
for the adoption of amendments to and the operation of the Agreement to continue
to be exempt from and comply with Code Section 409A and to continue the economic
terms of the benefits and payments provided to Executive under this Agreement.

13.18 Counterparts. Any number of counterparts of this Agreement may be executed
and each such counterpart shall be deemed to be an original instrument, but all
such counterparts together shall constitute but one instrument. This Agreement
may be executed by portable document format (pdf) or facsimile signature which
signature shall be binding upon the parties.

[Signature page follows]

 

22



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement effective as of the date first written above.

 

OMEGA PROTEIN CORPORATION By:   /S/   Joseph L. von Rosenberg III   President
and Chief Executive Officer Date:   December 31, 2007 “EXECUTIVE” By:   /S/  
John D. Held Date:   December 31, 2007

 

23